EXHIBIT 10.15

 

AMENDMENT #1 TO

AGREEMENT AND PLAN OF REORGANIZATION

FOR THE ACQUISITION

OF ALL OF THE OUTSTANDING SHARES OF COMMON STOCK OF

INTERFLUID RECYCLING, INC. BY VITRISEAL, INC.

 

                THIS AMENDMENT (the “Amendment”) to the Reorganization Agreement
and Plan of Reorganization dated July 1, 2000 (the “Reorganization Agreement”)
is made as of the 15th day of August, 2001 by and among RODNEY L. and LOIS P.
SCHAEFER (jointly referred to as “SCHAEFER”), DOUGLAS V. and SUSAN K. SMITH
(jointly referred to as “SMITH”), JOHN T. GREEN (“GREEN”), INTERFLUID RECYCLING,
INC. (“INTERFLUID”), a California corporation, and LIQUITEK ENTERPRISES, INC., a
Nevada corporation formerly known as “VitriSeal, Inc.” (“LIQUITEK”).

 

RECITALS:

 

                A.            WHEREAS, pursuant to the terms of the
Reorganization Agreement, SCHAEFER, SMITH, and GREEN (hereinafter referred to
collectively as the “Interfluid Shareholders”) agreed to exchange their shares
of INTERFLUID for shares of LIQUITEK (the “Liquitek Shares”); and

 

                B.            WHEREAS, as a material part of the consideration
for entering into the Reorganization Agreement, LIQUITEK and the Interfluid
Shareholders negotiated and agreed to the terms and conditions of Section 1.4.9
of the Reorganization Agreement; and

 

                 C.           WHEREAS, the parties desire to amend the
Reorganization Agreement as set forth in this Amendment;

 

                NOW, THEREFORE, in consideration of the foregoing premises and
the mutual representations, warranties, covenants and agreements contained
herein, and in accordance with the applicable provisions of state law, the
parties hereto covenant and agree as follows:

 

                1.             Elimination of Section 1.4.9 of the
Reorganization Agreement.  The parties hereto agree that the provisions of
Section 1.4.9 of the Reorganization Agreement are null and void and are of no
further force or effect.  The Interfluid Shareholders hereby waive their rights
to Section 1.4.9 of the Reorganization Agreement.

 

                2.             Stock Repurchase.

 

                2.1          Price and Installment Dates.  In consideration for
the waiver of the rights of the Interfluid Shareholders under Section 1.4.9 of
the Reorganization

 

2

--------------------------------------------------------------------------------


 

Agreement, LIQUITEK hereby agrees to purchase the Liquitek Shares in
installments on the dates (the “Installment Dates”) and at the prices (the
“Installment Payments”) set forth in the schedule of payments attached hereto as
Exhibit “A” and incorporated herein by this reference (the “Schedule of
Payments”).  LIQUITEK’s obligation to repurchase the Liquitek Shares is
hereinafter referred to as the “Obligation.”

 

                2.2          Option Not to Sell.  As of any Installment Date,
the Interfluid Shareholders shall have the right to refuse to sell their
Liquitek Shares and retain them by notifying LIQUITEK in writing prior to the
applicable Installment Date that they wish to retain the Liquitek Shares subject
to repurchase on such Installment Date; however, in such event LIQUITEK shall
have no further liability or obligation to make the Installment Payments for the
Liquitek Shares to have been repurchased on such Installment Date.

 

                                2.3          Delivery of Liquitek Shares.  As a
condition to this Amendment, the Interfluid Shareholders hereby deliver their
Liquitek Shares to Bruce H. Haglund, Esq., the Secretary and general counsel to
LIQUITEK (the “Escrow Agent”), to be held in an escrow (the “Escrow”) in
accordance with the terms of this Amendment. Until any of the Liquitek Shares
are repurchased, the Interfluid Shareholders shall be entitled to exercise any
and all voting and/or consensual rights and powers accruing to owners of the
Liquitek Shares that have not been repurchased.  Any dividends or distributions
of any kind whatsoever (in cash or otherwise) attributable to the Liquitek
Shares that have not been repurchased, whether declared on a regular, periodic
basis or resulting from a subdivision, combination, or reclassification of the
outstanding capital stock of the issuer, in respect of the Liquitek Shares, or
received in exchange for the Liquitek Shares, or as a result of any merger,
consolidation, acquisition, or other exchange of assets to which LIQUITEK may be
a party, or otherwise, shall, be and become part of the Collateral pledged
hereunder and shall immediately be delivered to the Escrow Agent to be held
subject to the terms hereof.

 

3.             Remedies for Late Payment or  Non-Payment.

 

                                3.1          Penalty for Late Payments; Cure
Period. If LIQUITEK fails to make any Installment Payment on any Installment
Date it shall have a cure period of one calendar month following the Installment
Date without incurring any penalty (the “Cure Period”).  If the applicable
Installment Payment has not been made during the Cure Period, a penalty equal to
3% of the Installment Payment shall accrue on the first of each calendar month
following the Cure Period until the applicable Installment Payment is made,
including accrued penalties.   If an Installment Payment becomes more than 90
days overdue, the Interfluid Shareholders shall have the right to rescind the
Reorganization Agreement in accordance with Section 4 of this Amendment.

 

3

--------------------------------------------------------------------------------


 

                                3.2          Grant of Security Interest. To
secure the Obligation, LIQUITEK hereby assigns and grants to the Interfluid
Shareholders a security interest in the “Collateral” defined in Section 3.3
below.  Upon payment of the Obligation in full, the Interfluid Shareholders
agree that the security interest shall be released and covenant that they will
execute such documents as may be reasonably necessary to release the security
interest after the repayment of the Obligation in full.

 

                                3.3          The Collateral and Filing of
Financing Statement.  The Collateral shall include the assets described in the
Financing Statement on Form UCC-1 (the “Financing Statement”), a copy of which
is attached to this Amendment as Exhibit “B” and incorporated herein by this
reference, and any and all proceeds of the Collateral.  For purposes of this
Amendment, the term “proceeds” includes whatever is receivable or received when
any part of the Collateral is sold or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all rights to payment with
respect to the Collateral.  LIQUITEK hereby consents to the filing of the
Financing Statement in the States of California and Nevada without the signature
of LIQUITEK.

 

                                3.4          Covenants of LIQUITEK.  LIQUITEK
hereby agrees, until the Obligation has been fully paid:

 

                                                (i)            to execute and
deliver from time to time any endorsements, assignments and other writings
reasonably deemed necessary or appropriate by the Interfluid Shareholders to
perfect, maintain and protect their security interest in the Collateral,
including the Financing Statement; and

 

                                                (ii)           not to sell,
encumber or otherwise dispose of or transfer any Collateral, except in the
ordinary course of business or to the Interfluid Shareholders and in accordance
with the terms of this Amendment.

 

                4.             Rescission Rights.  In the event that LIQUITEK
attempts to sell Thermoflow or Interfluid, seeks protection under the U.S.
Bankruptcy laws, makes an assignment for the benefit of creditors, or is
delinquent in paying the Obligation for a period to exceed 90 days, the
Interfluid Shareholders shall have the right to rescind the Reorganization
Agreement (the “Rescission Right”).

 

                5.             Escrow.  In order to accomplish the purposes and
intents of this Amendment, the parties agree to establish the Escrow with the
Escrow Agent in accordance with the following terms:

 

                                5.1          Deposits by LIQUITEK.  LIQUITEK
hereby delivers to the Escrow Agent the Interfluid Shares.  A copy of the
certificate evidencing the Interfluid Shares is attached hereto as Exhibit “C.”
LIQUITEK hereby delivers to the Escrow Agent a stock power executed in blank
authorizing the Escrow Agent

 

4

--------------------------------------------------------------------------------


s

to transfer the Interfluid Shares in the event of a default on the Obligation. 
A copy of the stock power is attached hereto as Exhibit “D.”

 

                                5.2          Deposits by the Interfluid
Shareholders.  The Interfluid Shareholders hereby deliver to the Escrow Agent
the Liquitek Shares.  A copy of the certificates evidencing the Liquitek Shares
is attached hereto as Exhibits “E-1” through “E-3.”  The Interfluid Shareholders
hereby deliver to the Escrow Agent seven stock powers executed in blank
authorizing the Escrow Agent to cancel the Liquitek Shares on each Installment
Date upon payment of the applicable Installment Payment.  Copies of the form of
the stock powers are attached hereto as Exhibits “F-1” through “F-3.”

 

                                5.3          Actions to Be Taken by the Parties
and the Escrow Agent through the Escrow.

 

                                                5.3.1       Notice of Payment by
LIQUITEK.  In connection with each Installment Date, LIQUITEK shall send the
Interfluid Shareholders the Installment Payment in accordance with the Schedule
of Payments and shall send a copy of the checks sent to the Interfluid
Shareholders to the Escrow Agent.

 

                                5.3.2       Notice to the Interfluid
Shareholders from the Escrow Agent.  Upon the receipt of copies of checks sent
to the Interfluid Shareholders as of any Installment Date, the Escrow Agent
shall notify the Interfluid Shareholders in writing that he will submit the
Liquitek Shares repurchased to LIQUITEK’s stock transfer agent for cancellation
in 14 days.

 

                                5.3.3       Notice of Dipute.  If any of the
Interfluid Shareholders dispute having been paid for the Liquitek Shares subject
to repurchase as of such Installment Date as set forth in any notice from the
Escrow Holder, they shall notify the Escrow Agent in writing prior to the
expiration of the 14-day period set forth in the notice from the Escrow Agent,
and the Escrow Agent shall not proceed with the cancellation of such Liquitek
Shares until the dispute regarding repayment is resolved as set forth in Section
17 below.

 

                                5.3.4       Cancellation of Liquitek Shares.  If
no notice is received by the Escrow Holder as set forth in Section 5.3.3 above
disputing the payment for the repurchase of Liquitek Shares as of any
Installment Date, the Escrow Holder shall submit the Liquitek Shares that have
been repurchased as of such Installment Date to LIQUITEK’s stock transfer agent
for cancellation, with the stock powers necessary to effect such cancellation.

 

                                5.3.5       Acceptance of Liquitek Shares in
Lieu of Payment.  Prior to any Installment Date or the acceptance of the payment
for the repurchase of any Liquitek Shares, the Interfluid Shareholders shall
have the right to send written notice to the Escrow Agent that they are
exercising their right to accept Liquitek Shares in lieu of the payment due as
of such Installment Date.  If the

 

5

--------------------------------------------------------------------------------


 

Interfluid Shareholders exercising such right have already received a check for
the repurchase as of such Installment Date, the Interfluid Shareholders shall
include in the notice to the Escrow Agent the check for the repurchase of the
Liquitek Shares.  In such event, the Escrow Agent shall have new certificates
representing the Liquitek Shares being accepted in lieu of payment issued to the
Interfluid Shareholders in accordance with their written instructions to the
Escrow Agent and the remaining Liquitek Shares shall remain in the Escrow.

 

                                5.3.6       Rescission Rights.  In the event
that the Interfluid Shareholders desire to exercise their Rescission Rights
under the provisions of Section 4 of this Amendment, they shall notify the
Escrow Agent and LIQUITEK in writing.  If LIQUITEK notifies the Escrow Agent
within 14 days that it disputes the Rescission Rights, the Escrow Holder shall
take no action until the dispute is resolved as provided in Section 17 below. 
If LIQUITEK has not sent a written notice within 14 days of the date of the
notice from the Interfluid Shareholders, the Escrow Agent shall return the
Interfluid Shares, with the accompanying stock power from LIQUITEK attached
hereto as Exhibit “D,” to the Interfluid Shareholders, and return the Liquitek
Shares, with the accompanying stock power from the Interfluid Shareholders
attached hereto as Exhibit “E,” to LIQUITEK’s stock transfer agent for
cancellation.

 

                                5.3.7       Termination of the Escrow.  The
Escrow shall terminate on the earlier of the completion of the actions to be
taken by the Escrow Agent as set forth in Section 5.3.6 above or the full
satisfaction of the Obligation, whether by repurchase or by acceptance of the
Liquitek Shares in lieu of final payment of the Obligation, and the return of
all items deposited into the Escrow as set forth in this Amendment.

 

                6.             Additional Provisions Relating to the Escrow
Holder.  The parties agree as follows:

 

                                6.1           The Escrow Holder’s duties
hereunder may be altered, amended, modified or revoked only by a writing signed
by all of the parties hereto.

 

                                6.2           The Escrow Holder is hereby
expressly authorized to disregard any and all warnings given by any of the
parties hereto or by any other person or corporation, excepting only orders or
process of courts of law, and are hereby expressly authorized to comply with and
obey orders, judgments or decrees of any court.  In case the Escrow Holder obeys
or complies with any such order, judgment or decree, the Escrow Holder shall not
be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.

 

6

--------------------------------------------------------------------------------


 

                                6.3           The Escrow Holder shall not be
liable in any respect on account of the identity, authority or rights of the
parties executing or delivering or purporting to execute or deliver this
Amendment or any documents or papers deposited or called for hereunder.

 

                                6.4           The Escrow Holder shall be
entitled to employ such legal counsel and other experts as it may deem necessary
to properly advise the Escrow Holder in connection with its obligations
hereunder, may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefor.

 

                                6.5           If the Escrow Holder reasonably
requires other or further instruments in connection with this Amendment or
obligations in respect hereto, the necessary parties hereto shall join in
furnishing such instruments.

 

                                6.6           It is understood and agreed that
should any dispute arise with respect to the instructions given the Escrow
Holder hereunder, the Escrow Holder is authorized and directed to retain in its
possession, without liability to anyone, all or any part of the Collateral until
such dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but the Escrow Holder shall be under no duty whatsoever to
institute or defend any such proceedings.

 

                                6.7           All reasonable costs, fees and
disbursements incurred by the Escrow Holder in connection with the performance
of its duties hereunder shall be borne by LIQUITEK.

 

                                6.8           The Escrow Holder shall be
obligated only for the performance of such duties as are specifically set forth
herein and may rely and shall be protected in relying or refraining from acting
on any instrument reasonably believed by the Escrow Holder to be genuine and to
have been signed or presented by the proper party or parties.

 

                                6.9           Upon the Escrow Holder’s
performance of the duties set forth in Section 5, in accordance with the
provisions of this Amendment, the Escrow Holder shall be discharged from all
further obligations hereunder.

 

                                6.10         INTERFLUID and the Interfluid
Shareholders, each on its or his own behalf (i)  waives any conflict of interest
which the Escrow Holder may have as a result of acting as the Escrow Holder
hereunder and general counsel to LIQUITEK; (ii) acknowledges hereby that they
have been urged to review this Amendment with independent counsel; (iii)  waives
its or his rights to independent counsel in connection with the actions to be
taken hereunder by the Escrow Holder; and (iv) approves the appointment of the
Escrow Holder hereunder.

 

7

--------------------------------------------------------------------------------


                7.             Entire Agreement.

 

                                This Amendment and the Reorganization Agreement,
as modified by the Amendment, contains the entire agreement between the parties,
and supersedes all prior agreements, representations and understandings of the
parties, relating to the subject matter of this Amendment and the Reorganization
Agreement.

 

                8.             Amendments.

 

                                No supplement or amendment of this Amendment or
the Reorganization Agreement will be binding unless executed in writing by both
the parties.

 

                9.             Waivers.

 

                                Any term or provision of this Amendment may be
waived at any time by the party entitled to its benefit by a written instrument
executed by the party or by a duly authorized officer of the party.  No waiver
of any of the provisions of this Amendment will be deemed, or will constitute, a
waiver of any other provision, whether or not similar, nor will any waiver
constitute a continuing waiver.

 

                10.          Successor and Assigns.

 

                                This Amendment will be binding on, and will
inure to the benefit of, the parties and their respective heirs, legal
representatives, successors and assigns.

 

                11.          Attorneys’ Fees.

 

                                If any legal action or other proceeding is
brought in connection with any of the provisions of this Amendment, the
successful or prevailing party will be entitled to recover reasonable attorneys’
fees and other costs incurred in that action or proceeding, in addition to any
other relief to which that party may be entitled.

 

                12.          Governing Law.

 

                                All questions with respect to the construction
of this Amendment, and the rights and liabilities of the parties under this
Amendment, will be governed by the laws of the State of Nevada.

 

                13.          Counterparts.

 

8

--------------------------------------------------------------------------------


 

                                This Amendment may be executed in one or more
counterparts, each of which will be deemed a valid, original agreement, but all
of which together will constitute one and the same instrument.

 

                14.          Severability.

 

                                If any provision of this Amendment is held to be
unenforceable or invalid by any court of competent jurisdiction, the validity
and enforceability of the remaining provisions shall not be affected thereby.

 

                15.          Notices.

 

                                Any notice or the delivery of any item to be
delivered by a party hereto shall be delivered personally, by U.S. mail, return
receipt requested, or by Federal Express or other commercial delivery service,
next-day delivery.  Any personal delivery made shall be deemed to have been made
upon the execution of a receipt for the item to be delivered by the party to
whom delivery is made.  Delivery by U.S. mail, Federal Express, or other similar
commercial delivery service shall be deemed to have been made when delivered to
the address of the party to whom addressed.  All such deliveries to LIQUITEK
shall be made to John W. Nagel, Chief Executive Officer, Liquitek Enterprises,
Inc., 1350 East Draper Parkway, Draper, Utah  84020, or such other addresses as
LIQUITEK may have instructed the others in accordance with the provisions of
this Section 15. All such deliveries to INTERFLUID or any of the Interfluid
Shareholders shall be made c/o Rodney L. Schaefer, Chief Executive Officer,
Interfluid Recycling, Inc., 204 North El Camino Real, #307, Encinitas,
California  92024, or such other addresses as LIQUITEK may have instructed the
others in accordance with the provisions of this Section 15.

 

                16.          Mutual General Release.

 

                                16.1         In consideration of the terms and
provisions of this Amendment, INTERFLUID and the Interfluid Shareholders hereby
forever relieve and release LIQUITEK and its Affiliates (as defined in Section
16.5 below) from any and all Claims (as defined in Section 16.6 below);
provided, however, neither this Section 16.1 nor any other term of this
Amendment shall release any of the Liquitek Parties from any Disputes (as
defined in Section 16.7 below).

 

                                16.2         In consideration of the terms and
provisions of this Amendment, LIQUITEK and its Affiliates hereby forever relieve
and release INTERFLUID and the Interfluid Shareholders from any and all Claims;
provided, however, neither this Section 16.2 nor any other term of this
Amendment shall release INTERFLUID and the Interfluid Shareholders from any
Disputes.

 

9

--------------------------------------------------------------------------------


 

                                16.3         With respect to this general
release described in Section 16.1 above, INTERFLUID and the Interfluid
Shareholders acknowledge that they have read Section 1542 of the California
Civil Code that provides as follows:

 

A General Release does not extend to claims which the creditor does not know or
suspect to exist in its favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

INTERFLUID and the Interfluid Shareholders hereby waive the effect of Section
1542 of the California Civil Code, if it is deemed applicable notwithstanding
the choice of laws provisions of Section 11 above and expressly waive any and
all rights with respect to claims existing as of the date of this Amendment,
known or unknown, notwithstanding any applicable law or statute to the contrary.

 

                                16.4         The parties hereto expressly and
knowingly acknowledge that, after the execution of this Amendment, any party
hereto may discover facts different from or in addition to those which each
party now knows or believes to be true with respect to the Claims released in
this Amendment. Nonetheless, each of the parties agrees that this Amendment
shall be and remain in full force and effect in all respects, notwithstanding
such different or additional facts. It is the intention hereby fully, finally
and forever to settle and release the Claims released herein. In furtherance of
such intention, the general release given in this Amendment shall be and remain
in effect as full, final, and complete release of such Claims, notwithstanding
the discovery by any of the parties of the existence of any additional or
different Claims or of facts relating to the Claims. This Amendment is intended
to be final and binding between the parties regardless of any allegations or
circumstances whatsoever.

 

                                16.5.        “Affiliate” shall mean (i) any
parent, subsidiary or division, whether direct or indirect, of LIQUITEK; and
(ii) the directors, officers, employees, assigns, agents, attorneys, and other
representatives of LIQUITEK, INTERFLUID, and the Interfluid Shareholders.

 

                                16.6         “Claims” shall mean any and all
claims, demands, rights, agreements, contracts, options, covenants,
representations, warranties, promises, undertakings, actions, suits, causes of
action, obligations, controversies, debts, costs, expenses (including but not
limited to attorneys’ fees), accounts, damages, judgments, losses and
liabilities of whatever kind or nature, fixed or contingent, in law, equity or
otherwise, whether known or unknown, whether or not apparent or concealed,
arising prior to the date hereof related to (i) the Reorganization Agreement;
(ii) representations of any of the parties or their Affiliates related thereto;
and (iii) any other involvement of any kind between the parties hereto prior to
the date hereof.

 

                                16.7         “Dispute” shall mean any
controversy, dispute, or claim of whatever nature arising out of, in connection
with, or in relation to the

 

10

--------------------------------------------------------------------------------


 

interpretation, performance or breach of this Amendment, including, but not
limited to a default under the Obligation or any controversy, dispute, or claim
based on contract, tort, or any federal, state, or local statute, law, order,
ordinance, or regulation, whether seeking equitable or legal relief of any kind
or nature relating to the terms of this Amendment.

 

17.          Arbitration.  Any Disputes shall resolved by binding arbitration
conducted in Orange County, California in accordance with the commercial
arbitration rules of the American Arbitration Association.

 

 

(The remainder of this page has been left blank intentionally.)

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment to the Reorganization Agreement as of the day and year first above
written.

 

 

LIQUITEK ENTERPRISES, INC.

 

INTERFLUID RECYCLING, INC.

 

a Nevada corporation

 

a California corporation

 

 

 

 

 

 

 

By:

 

/s/ John W. Nagel

 

 

By:

 

/s/ Rodney L. Schaefer

 

 

 

John W. Nagel,

 

Rodney L. Schaefer,

 

 

Chief Executive Officer

 

President

 

 

 

INTERFLUID SHAREHOLDERS:

 

 

 

/s/  Rodney L. Schaefer

 

RODNEY L. SCHAEFER

 

 

 

/s/  Lois P. Schaefer

 

LOIS P. SCHAEFER

 

 

 

/s/  Douglas V. Smith

 

DOUGLAS V. SMITH

 

 

 

/s/  Susan K. Smith

 

SUSAN K. SMITH

 

 

 

/s/  John T. Green

 

JOHN T. GREEN

 

 

12

--------------------------------------------------------------------------------


EXHIBIT “B”

 

Collateral and Financing Statement Form UCC-1

 

 

The Collateral securing the Obligation under this agreement includes the
following:

 

 

1995 Nissan UD 1800 truck

VIN #JNAMA20H956K50348

 

1991 Ford E350 truck

VIN #1FEKE37G2MH10645

 

1992 International truck

VIN #1HTSDPPN7NH456127

 

1995 Dodge Ram truck

VIN #187NC16Y255363047

 

1994 Caterpillar forklift

 

4 bulk storage tanks

 

Pumps, tanks and hoses installed on above trucks

 

Tool box and miscellaneous tools

 

Office equipment: desks, chairs, 2 computers, printers and fax machines

 

Drums and totes now in use for day-to-day operations

 

13

--------------------------------------------------------------------------------